


110 HJ 64 IH: Clarifying that the use of force against

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Abercrombie
			 introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Clarifying that the use of force against
		  Iran is not authorized by the Authorization for Use of Military Force Against
		  Iraq Resolution of 2002, any resolution previously adopted, or any other
		  provision of law.
	
	
		Whereas the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 (Public Law 107–243) authorized the President
			 to use the Armed Forces of the United States as he determines to be
			 necessary and appropriate in order to—(1) defend the national security of the
			 United States against the continuing threat posed by Iraq; and (2) enforce all
			 relevant United Nations Security Council resolutions regarding
			 Iraq;
		Whereas, on September 26, 2007, the Senate agreed to a
			 provision, Senate Amendment 3017 to Senate Amendment 2011 to H.R. 1585, stating
			 the sense of the Senate that the manner in which the United States
			 transitions and structures its military presence in Iraq will have critical
			 long-term consequences for the future of the Persian Gulf and the Middle East,
			 in particular with regard to the capability of the Government of the Islamic
			 Republic of Iran to pose a threat to the security of the region;
		Whereas, on September 26, 2007, the Senate also stated the
			 sense of the Senate that it is a critical national interest of the
			 United States to prevent the Government of the Islamic Republic of Iran from
			 turning Shi'a militia extremists in Iraq into a Hezbollah-like force that could
			 serve its interests inside Iraq;
		Whereas, on October 25, 2007, the Department of State
			 designated the Islamic Revolutionary Guard Corps (IRGC) and the Ministry of
			 Defense and Armed Forces Logistics (MODAFL) as proliferators of weapons of mass
			 destruction under Executive Order 13382 in relation to concerns about their
			 role in proliferation activities;
		Whereas, on October 25, 2007, the Department of the
			 Treasury also designated 9 IRGC-affiliated entities and 5 IRGC-affiliated
			 individuals, as derivatives of the IRGC, as well as Iran’s state-owned Bank
			 Melli and Bank Mellat and 3 individuals affiliated with Iran’s Aerospace
			 Industries Organization (AIO), as proliferators of weapons of mass destruction
			 or supporters of terrorism under Executive Order 13382;
		Whereas, on October 25, 2007, the Department of the
			 Treasury also designated the IRGC–Qods Force (IRGC–QF) as a supporter of
			 terrorism for providing material support to the Taliban and other terrorist
			 organizations, and designated Iran’s state-owned Bank Saderat as a terrorist
			 financier, under Executive Order 13224; and
		Whereas any offensive military action taken by the United
			 States against Iran must be explicitly authorized by Congress: Now, therefore,
			 be it
		
	
		That nothing in the Authorization for
			 Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243), any
			 act that serves as the statutory authority for Executive Order 13382 or
			 Executive Order 13224, any resolution previously adopted, or any other
			 provision of law including the terms of Executive Order 13382 or Executive
			 Order 13224 shall be construed to authorize, encourage, or in any way address
			 the use of the Armed Forces of the United States against Iran.
		
